          Case 4:19-cv-00256-BSM
               4:18-cv-00692-BSM Document 8-2
                                          3-3 Filed 05/16/19
                                                    09/20/18 Page 1 of 2




CASE NO. 4:19-cv-00256-BSM   FIRST ADVANTAGE'S MOTION TO DISMISS       PAGE 1 OF 2
                                        EXHIBIT TWO
          Case 4:19-cv-00256-BSM
               4:18-cv-00692-BSM Document 8-2
                                          3-3 Filed 05/16/19
                                                    09/20/18 Page 2 of 2




CASE NO. 4:19-cv-00256-BSM   FIRST ADVANTAGE'S MOTION TO DISMISS       PAGE 2 OF 2
                                        EXHIBIT TWO
